(NB

FILED

UNITED srATEs DISTRICT CoURr MAY 2 4 2011
FOR THE DISTRICT OF COLUMBIA cg|;'tks- ?,-|_Sdl|)i;t‘fi¢t:rt| & Bankruptcy
e s ct of Columbia

Larry Finch, )
)
Petitioner, )

) »

v. ) Civil Action No.   
)
E.K. Cauley, )
)
Respondent. )
MEMORANDUM OPINlON

This action, brought pro se, is before the Court on petitioner’s application for a writ of
habeas corpus, accompanied by an application to proceed in forma pauperis. The Court will
grant the application to proceed in forma pauperis and will dismiss the case for lack of
jurisdicti0n.

Petitioner is a prisoner at the McDowell F ederal Correctional Institution in Welch, West
Virginia. In essence, he challenges the sufficiency of the evidence supporting his conviction for
aggravated assault and assault with a dangerous weapon following a jury trial in the Superior
Court of the District of Columbia. See Pet. at 2. Petitioner also claims that he was denied the
effective assistance of counsel at trial and that the trial judge was biased in overruling "the
defense[‘s] objection in the rebuttal arguements [sic] . . . . Pet. at 6; see z`d. at 5-6.

lt is well established that challenges to a Superior Court judgment of conviction must be
pursued in that court under D.C. Code § 23-110, see Blair~Bey v. Quick, l5l F.3d 1036, 1042-43
(D.C. Cir. 1998); Byrd v. Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997), and that absent a
showing of an inadequate or ineffective local remedy, "a District of Columbia prisoner has no

recourse to a federal judicial forum." Garrz`s v. Lz`na’say, 794 F.Zd 722, 726 (D.C. Cir. l986),

cert. dem`ed, 479 U.S. 993 (l986) (internal footnote omitted). Under District of Columbia law,

[an] application for a writ of habeas corpus in behalf of a prisoner who is authorized to

apply for relief by motion pursuant to this section shall not be entertained by . . . any

Federal . . . court if it appears . . . that the Superior Court has denied him relief, unless

it also appears that the remedy by motion is inadequate or ineffective to test the

legality of his detention.
D.C. Code §23-1 lO(g). The Superior Court and the D.C. Court of Appeals have entertained
petitioner’s collateral challenges to his conviction. See Pet. at 4. As this Court has previously
determined, petitioner’s lack of success in the local courts does not render his local remedy
inadequate or ineffective and petitioner has provided no other basis for finding the local remedy
inadequate. F inch v. United States of America, Civ. Action No. 10-715 (UNA), Mem. Op. [Dkt.
# 3] at 2 (citations omitted). As previously concluded, this Court lacks authority to entertain

petitioner’s habeas petition. A separate Order of dismissal accompanies this Memorandum

Opinion.

£’/L¢._ § //n